 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     LINDA ALLISON, SBN 179741
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700

 6   Attorneys for Defendant
     MONICA NUNES
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
        UNITED STATES OF AMERICA,                )     Case No. 2:19-CR-129-MCE-2
11                                               )
                      Plaintiff,                 )     MS. NUNES’S SENTENCING
12                                               )     MEMORANDUM
                         vs.                     )
13                                               )     Date: April 1, 2021
                MONICA NUNES,                    )     Time: 10:00 A.M.
14                                               )     Judge: Hon. Morrison C. England, Jr.
                     Defendant.                  )
15                                               )

16          I. Introduction.
17          Ms. Monica Nunes hereby submits the following memorandum in advance of her

18   sentencing hearing on April 1, 2021. The defense and the government are jointly requesting a

19   sentence of 151 months, which is at the low-end of the applicable guideline range, as calculated

20   and agreed upon by the parties and probation.

21          The low-end sentence of 151 months is a serious, lengthy sentence that both incorporates

22   all the aggravating factors in Ms. Nunes’ case and sufficiently addresses the seriousness of the

23   offense. It also properly accounts for Ms. Nunes’ past trauma and substance abuse issues, which

24   are detailed in the presentence report (“PSR”).           Finally, the jointly-recommended sentence

25   adequately credits the fact that Ms. Nunes was the first codefendant to plead guilty to this offense,

26   as this early acceptance of responsibility saved the government significant resources and spared

27   the Court a lengthy, technical, and resource-intensive trial, which is especially significant, given

28   the immense strain the COVID-19 pandemic has placed on the Court.

      Ms. Nunes' Sentencing Memorandum               Page 1 of 4
                                                                     United States v. Nunes, 2:19-cr-129-MCE-2
 1           II. Factual and Procedural Background.

 2           On April 4, 2019, Johnathan Ward and Monica Nunes were charged via complaint with a

 3   violation of 18 U.S.C. § 1344 (bank fraud). ECF No. 1. A subsequent complaint was filed

 4   charging codefendant Talalima Toilolo, and an indictment issued against all three defendants on

 5   August 8, 2019. ECF No. 18. A superseding indictment was later filed against codefendants

 6   Johnathan Ward and newly-added codefendant Sabrina Toilolo (Talalima Toilolo’s daughter) on

 7   July 23, 2020. ECF No. 77.

 8           Ms. Nunes was the first person charged in this case to accept responsibility for her actions

 9   and enter into a plea agreement with the government. 1 Following undersigned counsels’ review

10   of the extensive discovery in this case, Ms. Nunes accepted a plea agreement to Count 1 of the

11   indictment (18 U.S.C. § 1349, conspiracy to commit bank fraud) on April 27, 2020, which was

12   accepted by the Court on May 7, 2020. See ECF Nos. 49-50. Pursuant to that agreement, Ms.

13   Nunes agreed to an estimated guideline range that accounts for all of the aggravating factors in her

14   case, and has not contested any enhancement that has been applied to her, despite the fact that they

15   increased her guideline range from 77-96 months to 151-188 months. 2 Her early acceptance of

16   responsibility in this case saved the government and the Court from an extensive, complex trial

17   that would have required intricate financial evidence and several weeks of a jury’s time.

18           Due to significant difficulties in securing confidential, legal calls with Ms. Nunes at the

19   Nevada City Jail following her change of plea hearing in May 2020 – which were compounded by

20   the ongoing pandemic – her sentencing has been continued to its currently scheduled date.

21           III. The 18 U.S.C. § 3553(a) Factors Support a Low End Sentence of 151 Months.

22           The low-end sentence recommended by the parties is sufficient, but not greater than

23   necessary, to achieve the sentencing goals laid out at 18 U.S.C. § 3553(a). Ms. Nunes accepted

24   responsibility for her actions in this case early on, and promised to use her time in custody to better

25
26   1
       Though another codefendant in this case, Mr. Toilolo, was sentenced prior to Ms. Nunes, he did not sign his plea
     agreement until after Ms. Nunes’ change of plea was accepted by this Court. Mr. Toilolo signed his plea agreement
27   on May 29, 2020, and did not have his change of plea hearing until June 25, 2020. ECF Nos. 66 at 11-12; 67. Ms.
     Nunes signed her plea agreement on April 27, 2020; it was emailed to the government the same day.
28   2
       Specifically, the enhancements for the number of victims, relocation, use of device-making equipment, and
     aggravating role increased her total offense level from 22 to 30; this increased her low-end by 74 months.
       Ms. Nunes' Sentencing Memorandum                    Page 2 of 4
                                                                                United States v. Nunes, 2:19-cr-129-MCE-2
 1   herself so she can put herself in the best possible posture to both repay the restitution she owes and

 2   to provide for her family. As she stated in part:

 3                 I know my irresponsible actions have caused [the victims] stress and
                   financial loss, and I promise I will use my time in custody to learn to
 4                 make better choices in my life. I will definitely do all the programs in
                   here that I can to learn how to make better choices, and will do any
 5                 vocational training I can to learn the skills I need in order to
                   legitimately earn money.
 6
     ECF No. 132 at ¶ 29. These were not mere words; Ms. Nunes has already demonstrated that she
 7
     will put actions behind these aspirations. Despite the COVID-19 pandemic, which has made it
 8
     exceedingly difficult for incarcerated defendants to participate in programs and treatment, Ms.
 9
     Nunes has competed an extensive number of classes and programming at the Nevada City Jail that
10
     demonstrate her consistent commitment to bettering herself while incarcerated.                 Exh. A
11
     (certificates of completion and MRT programming log). As her Nevada Union Adult Education
12
     instructor relayed, “[s]ince the beginning of [the 2019-2020 academic year], Ms. Nunes has taken
13
     on the extraordinary dual task of preparing for the High School Exit exam, while at the same time
14
     earning credits towards her high school diploma.” Exh. B at 1. This is no small feat, as diploma
15
     work “is daunting in that many hours of independent study is required,” and she is balancing that
16
     course load while also working long hours in the kitchen. Id.
17
            Those closest to her have also seen her acceptance of responsibility for this crime, as well
18
     as her determination to ensure she does not end up back in the criminal law system. Ms. Nunes
19
     recognizes that her previous isolation from her family and their support contributed to her poor
20
     decisions. As her grandmother observed:
21
                   Monica has confessed to me of the serious lack of judgement she
22                 exhibited and express [sic] both remorse and a strong desire to address
                   the personal issues at the heart of the matter.
23
                   As her grandma, I have been aware of some of her personal difficulities
24                 [sic] in her life. Abusive relationships, drugs, loss and homelessness.
                   This must have overwhelmed her and severely compromised her ability
25                 to cope properly with life. I believe Monica has every intention of
                   improving for the better.
26
                   Monica has my support and encouragement to move forward in getting
27                 her life on track and I know with the help of family she will succeed. I
                   have every confidence that Monica will develop the new skills needed
28                 to avoid making such poor decision in the future.
      Ms. Nunes' Sentencing Memorandum             Page 3 of 4
                                                                    United States v. Nunes, 2:19-cr-129-MCE-2
 1                Monica has thus far shown a steadfast and resolute demeanor in moving
                  past this mistake in a constructive and successful manner.
 2
     Id. at 2. The father figure in her life likewise stated that he “remain[s] convinced that [Monica]
 3
     possesses the desire and determination to learn from this experience and move into a positive
 4
     direction with her life” and that “[s]he has a committed support system” in him and her family. Id.
 5
     at 3. Her mother has likewise pledged her support and stated that she has “every confidence that
 6
     Monica will develop the new skills needed to move forward into a brighter future ….” Id. at 4.
 7
            Ms. Nunes has demonstrated that, despite her extremely difficult life and its numerous,
 8
     attendant traumas – which are detailed at paragraphs 74, 75, 80, 84, and 86 of the PSR – she is
 9
     actively willing to do the necessary work to address the reasons for her recidivism. She has learned
10
     that her drug use was a coping mechanism to deal with her unresolved trauma, and that her long-
11
     term plan must include daily work on her part to address both. She is also fully committed to
12
     obtaining gainful employment after she is released from custody, in service of her dual goals of
13
     taking care of her family and paying her restitution. See ECF No. 132 at ¶ 89.
14
            IV. Conclusion.
15
            For the foregoing reasons, the defense respectfully moves this Court to follow the parties’
16
     joint recommendation of a sentence of 151 months, as this low-end sentence is sufficient, but not
17
     greater than necessary, to achieve the sentencing factors laid out at 18 U.S.C. § 3553(a).
18
19                                                 Respectfully submitted,

20                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
21
22   Date: March 25, 2021                          /s/ Christina Sinha
                                                   CHRISTINA SINHA
23                                                 Assistant Federal Defender

24                                                 Attorneys for Defendant
                                                   MONICA NUNES
25
26
27

28

      Ms. Nunes' Sentencing Memorandum            Page 4 of 4
                                                                  United States v. Nunes, 2:19-cr-129-MCE-2
